Exhibit 10.2

 

 

 

REGISTRATION RIGHTS AGREEMENT

between

INCONTACT, INC.

and

ENTERPRISE NETWORKS HOLDINGS, INC.

dated as of

JUNE 14, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1 Definitions

     1   

1.1

  Certain Definitions      1    Section 2 Registration Rights      2   

2.1

  Requested Registration      2   

2.2

  Company Registration      4   

2.3

  Expenses of Registration      5   

2.4

  Registration Procedures      6   

2.5

  Indemnification      7   

2.6

  Information by Holder      9   

2.7

  Rule 144 Reporting      9   

2.8

  Limitations on Subsequent Registration Rights      10   

2.9

  Termination of Registration Rights      10    Section 3 Miscellaneous      10
  

3.1

  Amendment      10   

3.2

  Notices      10   

3.3

  Governing Law      11   

3.4

  Successors and Assigns      11   

3.5

  Entire Agreement      11   

3.6

  Delays or Omissions      12   

3.7

  Severability      12   

3.8

  Titles and Subtitles      12   

3.9

  Counterparts      12   

3.10

  Telecopy Execution and Delivery      12   

3.11

  Jurisdiction; Venue      12   

3.12

  Further Assurances      12   

3.13

  Conflict      13   

3.14

  Aggregation of Stock      13   

3.15

  Jury Trial      13   

 

-i-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”), dated as of June 14,
2011, and is made between inContact, Inc., a Delaware corporation (the
“Company”), and Enterprise Networks Holdings, Inc., a Delaware corporation
(“Investor”).

RECITALS

WHEREAS, concurrently with the execution of this Agreement, the Company and
Investor have entered into a Common Stock Purchase Agreement, dated as of the
date hereof (as amended, supplemented, restated or otherwise modified from time
to time, the “Stock Purchase Agreement”), pursuant to which and subject to the
terms and conditions thereof, among other things, Investor will purchase from
the Company, and the Company will issue and sell to Investor, the number of
shares set forth in the Stock Purchase Agreement (the “Shares”) of the Company’s
common stock, par value $0.0001 per share (“Company Stock”);

WHEREAS, concurrently with the execution of this Agreement, the Company and
Investor have entered into a Investor Rights Agreement, dated as of the date
hereof (as amended, supplemented, restated or otherwise modified from time to
time, the “Investor Rights Agreement” and, together with this Agreement and the
Stock Purchase Agreement, collectively, the “Transaction Documents”), pursuant
to which and subject to the terms and conditions thereof, among other things,
Investor has agreed to certain restrictions, and the Company has agreed to
provide Investor with certain governance rights, with respect to the Shares; and

WHEREAS, the parties hereto desire to enter into this Agreement to establish
certain arrangements with respect to the Shares, corporate governance and other
related corporate matters.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS

1.1 Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

(a) “Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

(b) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

(c) “Holder” shall mean Investor and any holder of Registrable Securities to
whom the registration rights conferred by this Agreement have been duly and
validly transferred in accordance with Section 3.4 of this Agreement.

(d) “Other Selling Stockholders” shall mean persons other than Holders who, by
virtue of agreements with the Company, are entitled to include their Other
Shares in certain registrations hereunder.



--------------------------------------------------------------------------------

(e) “Other Shares” shall mean shares of Company Stock, other than Registrable
Securities, with respect to which registration rights have been granted.

(f) “Registrable Securities” shall mean (i) the Shares, (ii) any Company Stock
acquired by Investor in compliance with the Investor Rights Agreement, including
pursuant to Section 2.2 thereof, and (iii) any Company Stock issued as a
dividend or other distribution with respect to or in exchange for or in
replacement of any of the foregoing; provided, however, that Registrable
Securities shall not include any shares of Company Stock described in clause
(i), (ii) or (iii) above which have been sold to the public either pursuant to a
registration statement or Rule 144, or which have been sold in a private
transaction in which the transferor’s rights under this Agreement are not
validly assigned in accordance with this Agreement.

(g) The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

(h) “Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification, and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company and counsel for Investor, blue
sky fees and expenses, and expenses of any regular or special audits incident to
or required by any such registration, but shall not include Selling Expenses or
the compensation of regular employees of the Company, which shall be paid in any
event by the Company.

(i) “Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

(j) “Rule 145” shall mean Rule 145 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission

(k) “Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar successor federal statute and the rules and regulations thereunder, all
as the same shall be in effect from time to time.

(l) “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities.

(m) “Withdrawn Registration” shall mean a forfeited demand registration under
Section 2.1 in accordance with the terms and conditions of Section 2.3.

SECTION 2

REGISTRATION RIGHTS

2.1 Requested Registration.

(a) Request for Registration. Subject to the conditions set forth in this
Section 2.1, if the Company shall receive from Investor a written request that
the Company effect any registration on Form S-3 with respect to all or a part of
the Registrable Securities (such request shall state the number of shares of
Registrable Securities to be disposed of and the intended methods of disposition
of such shares by Investor), the Company will:

(i) promptly give written notice of the proposed registration to any other
Holders; and

 

-2-



--------------------------------------------------------------------------------

(ii) as soon as practicable, file and use its commercially reasonable efforts to
effect such registration (including, without limitation, filing post-effective
amendments, appropriate qualifications under applicable blue sky or other state
securities laws, and appropriate compliance with the Securities Act) on Form S-3
and to permit or facilitate the sale and distribution of all or such portion of
such Registrable Securities as are specified in such request, together with all
or such portion of the Registrable Securities of any Holder or Holders joining
in such request as are specified in a written request received by the Company
within twenty (20) days after such written notice from the Company is mailed or
delivered.

(b) Limitations on Requested Registration. The Company shall not be obligated to
effect, or to take any action to effect, any such registration pursuant to this
Section 2.1:

(i) if, after having used its reasonable best efforts, the Company is unable to
qualify for registration on Form S-3 or any comparable or successor form or
forms;

(ii) if the Investor, together with the holders of any other securities of the
Company entitled to inclusion in such registration statement, propose to sell
Registrable Securities and such other securities (if any) the aggregate proceeds
of which (after deduction for underwriter’s discounts and expenses related to
the issuance) are less than $1,000,000;

(iii) after the Company has initiated two such registrations pursuant to this
Section 2.1 in any twelve month period (counting for these purposes only
(x) registrations which have been declared or ordered effective and pursuant to
which securities have been sold, and (y) Withdrawn Registrations); or

(iv) during the period starting with the date thirty (30) days prior to the
Company’s good faith estimate of the date of filing of, and ending on a date
ninety (90) days after the effective date of, a Company-initiated registration;
provided that the Company is actively employing in good faith commercially
reasonable efforts to cause such registration statement to become effective.

(c) Deferral. If (i) in the good faith judgment of the board of directors of the
Company, the filing of a registration statement covering the Registrable
Securities would be materially detrimental to the Company and the board of
directors of the Company concludes, as a result, that it is in the best
interests of the Company to defer the filing of such registration statement at
such time, and (ii) the Company shall furnish to such Holders a certificate
signed by the President of the Company stating that in the good faith judgment
of the board of directors of the Company, it would be materially detrimental to
the Company for such registration statement to be filed in the near future and
that it is, therefore, in the best interests of the Company to defer the filing
of such registration statement, then (in addition to the limitations set forth
in Section 2.1(b)(iv) above) the Company shall have the right to defer such
filing for a period of not more than forty-five (45) days after receipt of the
request of Investor, and, provided further, that the Company shall not defer its
obligation in this manner more than once in any twelve-month period.

(d) Other Shares. The registration statement filed pursuant to the request of
Investor may, at the sole discretion of Investor, include Other Shares and
securities of the Company being sold for the account of the Company.

 

-3-



--------------------------------------------------------------------------------

(e) Underwriting. If Investor intends to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as a part of their request made pursuant to this Section 2.1 and the
Company shall include such information in the written notice given pursuant to
Section 2.1(a)(i). In such event, the right of any Holder to include all or any
portion of its Registrable Securities in such registration pursuant to this
Section 2.1 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities to the
extent provided herein. If the Company shall request inclusion in any
registration pursuant to Section 2.1 of securities being sold for its own
account, or if other persons shall request inclusion in any registration
pursuant to Section 2.1, Investor may, at its sole discretion and on behalf of
all Holders, offer to include such securities in the underwriting and such offer
shall be conditioned upon the participation of the Company or such other persons
in such underwriting and the inclusion of the Company’s and such person’s other
securities of the Company and their acceptance of the further applicable
provisions of this Section 2. The Company shall (together with all Holders and
other persons proposing to distribute their securities through such
underwriting) enter into an underwriting agreement in customary form with the
representative of the underwriter or underwriters selected for such underwriting
by Investor, which underwriters are reasonably acceptable to the Company.

Notwithstanding any other provision of this Section 2.1, if the underwriters
advise Investor in writing that marketing factors require a limitation on the
number of shares to be underwritten, the number of Registrable Securities and
any Other Shares that may be so included shall be allocated as follows:
(i) first, to Investor, (ii) second, among all other Holders requesting to
include Registrable Securities in such registration statement based on the pro
rata percentage of Registrable Securities held by such Holders, assuming
conversion; (iii) third, to the Other Selling Stockholders; and (iv) fourth, to
the Company, which the Company may allocate, at its discretion, for its own
account, or for the account of other holders or employees of the Company.

If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall be
excluded therefrom by written notice from the Company, the underwriter or
Investor. The securities so excluded shall also be withdrawn from registration.
Any Registrable Securities or other securities excluded or withdrawn from such
underwriting shall also be withdrawn from such registration. If shares are so
withdrawn from the registration and if the number of shares to be included in
such registration was previously reduced as a result of marketing factors
pursuant to this Section 2.1(e), then the Company shall then offer to all
Holders who have retained rights to include securities in the registration the
right to include additional Registrable Securities in the registration in an
aggregate amount equal to the number of shares so withdrawn, with such shares to
be allocated among such Holders requesting additional inclusion, as set forth
above.

2.2 Company Registration.

(a) Company Registration. If the Company shall determine to register any of its
securities either for its own account or the account of a security holder or
holders, other than a registration pursuant to Section 2.1, a registration
relating solely to employee benefit plans, a registration relating solely to the
offer and sale of non-convertible debt securities or a registration relating
solely to a Rule 145 transaction, the Company will:

(i) promptly give written notice of the proposed registration to all Holders;
and

(ii) use its commercially reasonable efforts to include in such registration
(and any related qualification under blue sky laws or other compliance), except
as set forth in Section 2.2(b) below, and in any underwriting involved therein,
all of such Registrable Securities as are specified in a written request or
requests made by any Holder or Holders received by the Company within fifteen
(15) days after such written notice from the Company is mailed or delivered.
Such written request may specify all or a part of a Holder’s Registrable
Securities.

 

-4-



--------------------------------------------------------------------------------

(b) Underwriting. If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to
Section 2.2(a)(i). In such event, the right of any Holder to registration
pursuant to this Section 2.2 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company and the other holders of securities of the Company
with registration rights to participate therein distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected by the
Company.

Notwithstanding any other provision of this Section 2.2, if the underwriters
advise the Company in writing that marketing factors require a limitation on the
number of shares to be underwritten, the underwriters may (subject to the
limitations set forth below) limit the number of Registrable Securities to be
included in, the registration and underwriting. The Company shall so advise all
holders of securities requesting registration, and the number of shares of
securities that are entitled to be included in the registration and underwriting
shall be allocated, as follows: (i) first, to Investor or its designee(s) of an
amount of Registrable Securities equal to the lesser of (A) the amount of
Registrable Securities that would result in $20,000,000 in aggregate proceeds
(before deduction for underwriter’s discounts and expenses related to the
issuance) to Investor and (B) 25% of the aggregate offering size (including all
shares to be underwritten in such offering), (ii) second, to the Company for
securities being sold for its own account, (iii) third, to the Holders
requesting to include Registrable Securities in such registration statement
based on the pro rata percentage of Registrable Securities held by such Holders,
assuming conversion and (iv) fourth, to the Other Selling Stockholders
requesting to include Other Shares in such registration statement based on the
pro rata percentage of Other Shares held by such Other Selling Stockholders,
assuming conversion.

If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall also be
excluded therefrom by written notice from the Company or the underwriter. The
Registrable Securities or other securities so excluded shall also be withdrawn
from such registration. Any Registrable Securities or other securities excluded
or withdrawn from such underwriting shall be withdrawn from such registration.
If shares are so withdrawn from the registration and if the number of shares of
Registrable Securities to be included in such registration was previously
reduced as a result of marketing factors pursuant to Section 2.2(b), the Company
shall then offer to all persons who have retained the right to include
securities in the registration the right to include additional securities in the
registration in an aggregate amount equal to the number of shares so withdrawn,
with such shares to be allocated among the persons requesting additional
inclusion, in the manner set forth above.

(c) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.

2.3 Expenses of Registration. All Registration Expenses incurred in connection
with registrations pursuant to Sections 2.1 and 2.2 shall be borne by the
Company; provided, however, that the Company shall not be required to pay for
any expenses of any registration proceeding begun pursuant to Sections 2.1 if
the registration request is subsequently withdrawn at the request of the
Investor or because a sufficient number of Holders shall have withdrawn so that
the minimum offering condition set forth in Section 2.1(b)(ii) is no longer
satisfied (in which case all participating Holders shall bear such expenses pro

 

-5-



--------------------------------------------------------------------------------

rata among each other based on the number of Registrable Securities requested to
be so registered), unless the Investor agrees to forfeit its right to a demand
registration pursuant to Section 2.1; provided, however, in the event that a
withdrawal by the Holders is based upon material adverse information relating to
the Company that is different from the information known to the Holders
requesting registration at the time of their request for registration under
Section 2.1, such registration shall not be treated as a counted registration
for purposes of Section 2.1, even though the Holders do not bear the
Registration Expenses for such registration. All Selling Expenses relating to
securities registered on behalf of the Holders shall be borne by the holders of
securities included in such registration pro rata among each other on the basis
of the number of Registrable Securities so registered.

2.4 Registration Procedures. In the case of each registration effected by the
Company pursuant to Section 2, the Company will keep each Holder advised in
writing as to the initiation of each registration and as to the completion
thereof. At its expense, the Company will use its commercially reasonable
efforts to:

(a) keep such registration effective for a period of ending on the earlier of
the date which is sixty (60) days from the effective date of the registration
statement or such time as the Holder or Holders have completed the distribution
described in the registration statement relating thereto;

(b) to the extent the Company is a well-known seasoned issuer (as defined in
Rule 405 under the Securities Act) (a “WKSI”) at the time any request for
registration is submitted to the Company in accordance with Section 2.1, (i) if
so requested, file an automatic shelf registration statement (as defined in Rule
405 under the Securities Act) (an “automatic shelf registration statement”) to
effect such registration, and (ii) remain a WKSI (and not become an ineligible
issuer (as defined in Rule 405 under the Securities Act)) during the period
during which such automatic shelf registration statement is required to remain
effective in accordance with this Agreement;

(c) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above;

(d) furnish such number of prospectuses, including any preliminary prospectuses,
and other documents incident thereto, including any amendment of or supplement
to the prospectus, as a Holder from time to time may reasonably request;

(e) use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdiction as shall be reasonably requested by the Holders;
provided, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions;

(f) notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in light of the circumstances then existing, and
following such notification promptly prepare and furnish to such seller a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or incomplete
in light of the circumstances then existing;

 

-6-



--------------------------------------------------------------------------------

(g) if at any time when the Company is required to re-evaluate its WKSI status
for purposes of an automatic shelf registration statement used to effect a
request for registration in accordance with Section 2.1 (i) the Company
determines that it is not a WKSI, (ii) the registration statement is required to
be kept effective in accordance with this Agreement, and (iii) the registration
rights of the applicable Holders have not terminated, promptly amend the
registration statement onto a form the Company is then eligible to use or file a
new registration statement on such form, and keep such registration statement
effective in accordance with the requirements otherwise applicable under this
Agreement;

(h) use its commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
reasonably satisfactory to a majority in interest of the Holders requesting
registration of Registrable Securities and (ii) a “comfort” letter dated as of
such date, from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters;

(i) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such registration statement and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration;

(j) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months, but not more than eighteen
months, beginning with the first month after the effective date of the
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act;

(k) cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange on which similar securities issued by the
Company are then listed; and

(l) in connection with any underwritten offering pursuant to a registration
statement filed pursuant to Section 2.1, enter into an underwriting agreement in
form reasonably necessary to effect the offer and sale of Company Stock,
provided such underwriting agreement contains reasonable and customary
provisions, and provided further, that each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement.

2.5 Indemnification.

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, each of its officers, directors and partners, legal counsel and
accountants and each person controlling such Holder within the meaning of
Section 15 of the Securities Act, with respect to which registration,
qualification or compliance has been effected pursuant to this Section 2, and
each underwriter, if any, and each person who controls within the meaning of
Section 15 of the Securities Act any underwriter, against all expenses, claims,
losses, damages and liabilities (or actions, proceedings or settlements in
respect thereof) arising out of or based on: (i) any untrue statement (or
alleged untrue statement) of a material fact contained or incorporated by
reference in any registration statement, any prospectus included in the
registration

 

-7-



--------------------------------------------------------------------------------

statement, any issuer free writing prospectus (as defined in Rule 433 of the
Securities Act), any issuer information (as defined in Rule 433 of the
Securities Act) filed or required to be filed pursuant to Rule 433(d) under the
Securities Act or any other document incident to any such registration,
qualification or compliance prepared by or on behalf of the Company or used or
referred to by the Company, (ii) any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (iii) any violation (or alleged violation)
by the Company of the Securities Act, any state securities laws or any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any offering covered by such
registration, qualification or compliance, and the Company will reimburse each
such Holder, each of its officers, directors, partners, legal counsel and
accountants and each person controlling such Holder, each such underwriter and
each person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, loss, damage, liability or action; provided that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability, or action arises out of or is based on any untrue
statement or omission based upon written information furnished to the Company by
such Holder, any of such Holder’s officers, directors, partners, legal counsel
or accountants, any person controlling such Holder, such underwriter or any
person who controls any such underwriter, and stated to be specifically for use
therein; and provided, further that, the indemnity agreement contained in this
Section 2.5(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld).

(b) To the extent permitted by law, each Holder will, if Registrable Securities
held by such Holder are included in the securities as to which such
registration, qualification or compliance is being effected, indemnify and hold
harmless the Company, each of its directors, officers, partners, legal counsel
and accountants and each underwriter, if any, of the Company’s securities
covered by such a registration statement, each person who controls the Company
or such underwriter within the meaning of Section 15 of the Securities Act, each
other such Holder, and each of their officers, directors and partners, and each
person controlling each other such Holder, against all claims, losses, damages
and liabilities (or actions in respect thereof) arising out of or based on:
(i) any untrue statement (or alleged untrue statement) of a material fact
contained or incorporated by reference in any prospectus, offering circular or
other document (including any related registration statement, notification, or
the like) incident to any such registration, qualification or compliance, or
(ii) any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and such Holders, directors,
officers, partners, legal counsel and accountants, persons, underwriters, or
control persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder and stated to be specifically for use
therein; provided, however, that the obligations of such Holder hereunder shall
not apply to amounts paid in settlement of any such claims, losses, damages or
liabilities (or actions in respect thereof) if such settlement is effected
without the consent of such Holder (which consent shall not be unreasonably
withheld); and provided that in no event shall any indemnity under this
Section 2.5 exceed the net proceeds from the offering received by such Holder,
except in the case of fraud or willful misconduct by such Holder.

(c) Each party entitled to indemnification under this Section 2.5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or

 

-8-



--------------------------------------------------------------------------------

any litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not be unreasonably withheld), and the Indemnified Party
may participate in such defense at such party’s expense; and provided further
that the failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this
Section 2.5, to the extent such failure is not prejudicial. No Indemnifying
Party, in the defense of any such claim or litigation, shall, except with the
consent of each Indemnified Party, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. Each Indemnified Party
shall furnish such information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with defense of such claim and litigation resulting
therefrom.

(d) If the indemnification provided for in this Section 2.5 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage, or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission. No Holder will be required
under this Section 2.5(d) to contribute any amount in excess of the net proceeds
from the offering received by such Holder, except in the case of fraud or
willful misconduct by such person or entity. No person or entity guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person or entity who
was not guilty of such fraudulent misrepresentation.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

2.6 Information by Holder. Each Holder of Registrable Securities shall furnish
to the Company such information regarding such Holder and the distribution
proposed by such Holder as the Company may reasonably request in writing and as
shall be reasonably required in connection with any registration, qualification,
or compliance referred to in this Section 2. If a Holder fails for any reason to
provide such information within ten Business Days following such request so as
to enable the Company to perform its obligations to other Holders under
Section 2, such Holder shall, by written notice from the Company, be excluded
from such distribution that is the subject of such request.

2.7 Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:

(a) make and keep adequate current public information with respect to the
Company available in accordance with Rule 144 under the Securities Act, at all
times from and after ninety (90) days following the effective date of the first
registration under the Securities Act filed by the Company for an offering of
its securities to the general public;

 

-9-



--------------------------------------------------------------------------------

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at any
time after it has become subject to such reporting requirements; and

(c) so long as a Holder owns any Registrable Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time from and
after ninety (90) days following the effective date of the first registration
statement filed by the Company for an offering of its securities to the general
public), and of the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements), a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
so filed as a Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing a Holder to sell any such securities
without registration.

2.8 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of
Investor, enter into any agreement with any holder or prospective holder of any
securities of the Company giving such holder or prospective holder any
registration rights the terms of which are pari passu with or senior to the
registration rights granted to the Holders hereunder.

2.9 Termination of Registration Rights. The right of any Holder to request
registration or inclusion in any registration pursuant to Sections 2.1 or 2.2
shall terminate on the earlier of such date on which all shares of Registrable
Securities held or entitled to be held upon conversion by such Holder may
immediately be sold under Rule 144 during any consecutive ninety (90) day
period.

SECTION 3

MISCELLANEOUS

3.1 Amendment. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by each of the Company
and Investor. Each amendment effected pursuant to the preceding sentence shall
be binding upon each party hereto. The failure of any party to enforce any of
the provisions of this Agreement shall in no way be construed as a waiver of
such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.

3.2 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or otherwise delivered by hand,
messenger or courier service addressed:

(a) if, to Investor, to:

Enterprise Networks Holdings, Inc.

50 Minuteman Road

Andover, MA 01810

Facsimile: (703) 262-3080

Attention: General Counsel

 

-10-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road, Palo Alto, California 94304

Facsimile: (650) 493-6811

Attention: Martin Korman

                    Todd Cleary

(b) if, to the Company, to:

inContact, Inc.

7730 South Union Park Avenue, Suite 500

Midvale, Utah 84047

Facsimile: (888) 888-9115

Attention: Gregory S. Ayers

with a copy (which shall not constitute notice) to:

Parsons Behle & Latimer

201 South Main Street

Salt Lake City, UT 84111

Facsimile: (801) 536-6111

Attention: Mark E. Lehman

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid or (iii) if sent via facsimile,
upon confirmation of facsimile transfer.

3.3 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of Delaware as applied to agreements entered into
among Delaware residents to be performed entirely within Delaware, without
regard to principles of conflicts of law.

3.4 Successors and Assigns. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by either party hereto without the prior written consent of the
other party; provided that Investor may assign its rights and obligations under
this Agreement, in whole or from time to time in part, to one or more of its
affiliates that acquires Shares registrable under this Agreement. Any attempt by
any such party to assign, transfer, delegate or sublicense any rights, duties or
obligations that arise under this Agreement in violation of this Section 3.4
shall be null and void ab initio. Subject to the foregoing and except as
otherwise provided herein, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.

3.5 Entire Agreement. This Agreement and the other Transaction Documents,
including the exhibits attached hereto and thereto, constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof. No party shall be liable or bound to any other
party in any manner with regard to the subjects hereof or thereof by any
warranties, representations or covenants except as specifically set forth herein
or therein.

 

-11-



--------------------------------------------------------------------------------

3.6 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

3.7 Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

3.8 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

3.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties that execute such
counterparts, and all of which together shall constitute one instrument.

3.10 Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.

3.11 Jurisdiction; Venue. Each of the parties hereto hereby submits and consents
irrevocably to the exclusive jurisdiction of the courts of the State of Delaware
and the United States District Court for the District of Delaware for the
interpretation and enforcement of the provisions of this Agreement. Each of the
parties hereto also agrees that the jurisdiction over the person of such parties
and the subject matter of such dispute shall be effected by the mailing of
process or other papers in connection with any such action in the manner
provided for in Section 3.2 or in such other manner as may be lawful, and that
service in such manner shall constitute valid and sufficient service of process.

3.12 Further Assurances. Each party hereto agrees to execute and deliver, by the
proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be necessary to more fully effectuate this
Agreement.

 

-12-



--------------------------------------------------------------------------------

3.13 Conflict. In the event of any conflict between the terms of this Agreement
and the Company’s certificate of incorporation or its bylaws, the terms of the
Company’s certificate of incorporation or its bylaws, as the case may be, will
control.

3.14 Aggregation of Stock. All securities held or acquired by affiliated
entities (including affiliated venture capital funds) or persons shall be
aggregated together for purposes of determining the availability of any rights
under this Agreement.

3.15 Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OTHER OF THE TRANSACTION DOCUMENTS.

(signature page follows)

 

-13-



--------------------------------------------------------------------------------

The parties are signing this Registration Rights Agreement as of the date stated
in the introductory clause.

 

INCONTACT, INC. a Delaware corporation

By:  

 

Name:  

 

Title:  

 

(Signature page to the Registration Rights Agreement)



--------------------------------------------------------------------------------

ENTERPRISE NETWORKS HOLDINGS, INC. a Delaware corporation

By:  

 

Name:  

 

Title:  

 

(Signature page to the Registration Rights Agreement)